Citation Nr: 0637109	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-43 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected death 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to July 
1990.  The veteran died in December 1999, and the veteran's 
surviving spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death and determined the veteran 
did not have qualifying service for eligibility for VA 
nonservice-connected death pension benefits.

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in December 2005, 
the appellant indicated that she wanted to have a hearing in 
Washington, D.C.  The appellant subsequently submitted a 
second VA Form 9 in December 2005, wherein she indicated that 
she did not want a Board hearing.  The Board finds that there 
is no hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in December 1996.  The death certificate 
showed that the immediate cause of death was acute myocardial 
infarction with an underlying cause of arteriosclerotic heart 
disease.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

5.  The veteran did not serve on active duty during a period 
of war.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).

2.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board notes that the VCAA notice requirements do not 
apply to the issue of nonservice-connected death pension 
benefits.  Since qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications are binding, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the April 2004 letter sent to the appellant.  
This letter was sent prior to the rating decision on appeal.  
In the April 2004 letter, VA informed the appellant that in 
order to substantiate a claim for service connection for 
cause of the veteran's death, the evidence needed to show the 
cause of the veteran's death, a disease or injury in service, 
and a relationship between the cause of death and the disease 
or injury in service.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
April 2004 letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records from September 1978 to July 
1990.  The appellant submitted no additional medical records.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  Service 
connection for cancer or arteriosclerotic heart disease may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in December 1999.  The 
death certificate indicates that the immediate cause of death 
was acute myocardial infarction with an underlying cause of 
arteriosclerotic heart disease.  

It must be noted that the veteran had no service-connected 
disabilities during his lifetime.  The service medical 
records show no findings of any cardiovascular problems 
during the veteran's period of service or within one year 
following his discharge from service.  There is no competent 
evidence of record suggesting a relationship between the 
cause of the veteran's death and service.

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service.  Moreover, 
there is no evidence of arteriosclerotic heart disease being 
developed within one year after the veteran's discharge from 
service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Eligibility for Death Pension Benefits

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The 
appellant, the veteran's surviving spouse, is seeking a death 
pension based on the veteran's service.

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  It 
is not disputed that the appellant's deceased husband was a 
veteran who had honorable active military service.

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).  The period of war for the 
Persian Gulf War is the period beginning on August 2, 1990 
through the date to be prescribed by Presidential 
proclamation or law.  See 38 C.F.R. § 3.2(i).  

The appellant contends that she is entitled to nonservice-
connected death pension benefits.  The May 2004 service 
department record indicates that the veteran served on active 
duty from September 1978 to July 1990.  The veteran's active 
service did not take place during the time period specified 
by law.  The Board finds that the appellant does not meet the 
basic eligibility requirements for nonservice-connected death 
pension benefits because the veteran did not have active 
service during a period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3.  

Accordingly, as the veteran does not have verified wartime 
service, the basic eligibility requirements for establishing 
entitlement to VA nonservice-connected death pension benefits 
have not been met, and there is no authority in the law for 
award of such benefits without such service.  The appellant's 
claim fails due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the appeal to the Board 
is terminated).  The appellant's claim for a death pension 
based on wartime service lacks legal merit and entitlement 
under the law; therefore, her claim for nonservice-connected 
death pension benefits must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


